Citation Nr: 1455826	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  11-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for renal cancer, including as due to herbicide exposure and exposure to hazardous materials. 



REPRESENTATION

Appellant represented by:	Seth A. Director, Esq.



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Previously, the Board remanded this appeal for further development in March 2012, October 2013, and April 2014.  

Since the last remand, the Veteran's file has been converted from a paper file to a paperless file in the Veterans Benefits Management System (VBMS).  A review of the Virtual VA paperless file does not reveal any additional documents pertinent to the present appeal.  

The Veteran requested a Travel Board hearing in conjunction with his appeal, but withdrew that request in December 2011.  38 C.F.R. § 20.704(e) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's renal cancer is due to in-service benzene exposure.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for renal cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, discussion of VA's compliance with the duties to notify and assist is not necessary.  

Establishing service connection generally requires evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin or any other point, such doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his renal cancer is due to in-service exposure to hazardous materials, including DDT and benzene.  

Here, a present renal cancer disability is shown by evidence including an April 2011 letter from the Veteran's urologist and March 2009 private treatment records.  As explained in the Board's previous remands, the Veteran was exposed to DDT and benzene during military service, and as the Board further explained in April 2014, there is no suggestion that the acknowledged benzene exposure occurred only while the Veteran served in Korea.  Therefore, the Board directed the VA examiner to assume that the Veteran was exposed to benzene throughout the four years of his active duty service.  As a present disability and an in-service event or injury have been established, the only remaining issue is whether the Veteran's renal cancer is related to his in-service exposure to DDT and/or benzene.  

The VA examiner who prepared a June 2013 opinion and February and June 2014 addendums opined that renal cancer is less likely as not related to service.  Notably, in the June 2013 opinion, the examiner observed that after discharge the Veteran worked as a salesman and had no further exposure to solvents such as benzene.  The examiner relied on a study titled Renal cell carcinoma and occupational exposure to chemicals in Canada and observed that the study found an increased risk of renal cell carcinoma in workers with benzene exposure of greater than six years.  Therefore, the examiner found it was less likely as not that the Veteran's renal cancer was the result of in-service exposure to benzene, as he was only exposed for four years.  

In an October 2014 submission, the Veteran's representative argued that service connection should be granted because contrary to the examiner's description, the Canadian study found an elevated risk of renal cancer for those exposed between one to five years (an adjusted odds ratio of 1.1 (between .6 and 2.4)) and a more pronounced elevated risk of renal cancer for those exposed over six years (an adjusted odds ratio of 2.1 (between 1.3-3.2)).  The representative's argument is consistent with the text of the study, which was included as an attachment.  Notably, although the VA examiner listed some other known risk factors for renal cancer, the examiner did not state that the Veteran's renal cancer was due to one of those factors, rather, he relied on the fact that the Veteran was exposed to benzene for less than six years.  Given the lack of another identified cause and the evidence supporting an association between benzene exposure (even of less than six years) and an increased risk for renal cancer, the Board finds that there is reasonable doubt as to the third element of service connection, a nexus between the Veteran's disability and service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for renal cancer is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


